194 F.2d 102
Al FREED, Fred Johnsen and Ralph Kushner, Appellants,v.UNITED STATES of America, Appellee.
No. 13023.
United States Court of Appeals Ninth Circuit.
February 1, 1952.

Appeal from the United States District Court for the Southern District of California, Central Division; Leon R. Yankwich, Judge.


1
Harold Judson, Henry Poyet and Burke Mathes, all of Los Angeles, Cal., for appellant Fred Johnsen.


2
Eugene L. Wolver, Los Angeles, Cal., for appellant Al Freed.


3
Low & Stone, Los Angeles, Cal., for appellant Ralph Kushner.


4
Walter S. Binns, U. S. Atty., Ray H. Kinnison, Norman W. Neukom, Ray M. Steele, Asst. U. S. Attys., all of Los Angeles, Cal., for appellee.


5
Before STEPHENS, HEALY and BONE, Circuit Judges.


6
PER CURIAM.


7
The judgment is reversed as to appellants Freed and Kushner. The judgment as to appellant Johnsen is affirmed only as to Counts 19, 23 and 30.